internal_revenue_service number release date index number --------------------------------------- ------------------------ --------------------------------- -------------- --------------------------- ----------------------------- -------------------------------------- ----------------------------------------------- ------------------------------------ ------------- legend department of the treasury washington dc third party communication date of communication person to contact -------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b01 plr-126710-18 date april ----- --------------------------------------- taxpayer taxable_year --------------------------------------------------------------- a ------------------------- b --------------------------------------------------------------- c d ---------------- director date ------------------- date ----------------------- date ------------------ dollar_figurea ---------------- -------------------------------------- dear ----------------- this letter responds to your correspondence dated date requesting an extension of time to make the safe_harbor election for success-based fees described in revproc_2011_29 2011_18_irb_746 taxpayer failed to attach the required election statement to its previously filed return in order to make the safe_harbor election to allocate success-based fees between facilitative and non-facilitative amounts therefore taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to attach the required election statement to its return facts taxpayer is a domestic_corporation incorporated under the laws of state a on date and a member_of_an_affiliated_group that files a consolidated federal_income_tax return plr-126710-18 taxpayer has a fiscal tax_year and uses an accrual_method as its overall_method_of_accounting on date taxpayer acquired b in a reorganization under sec_368 of the internal_revenue_code the transaction taxpayer engaged c to perform services in the process of investigating or otherwise pursuing the transaction as part of its acquisition of b taxpayer incurred dollar_figurea in success-based fees for the services performed by c taxpayer paid the dollar_figurea in success-based fees to c upon the successful closing of the transaction taxpayer engaged d a third-party tax professional to perform an analysis of the success-based fees incurred and paid in connection with taxpayer’s acquisition of b and to prepare any documentation to establish that portion of the success-based fees allocable to activities that did not facilitate the transaction taxpayer and d discussed and documented the necessity of making an election to allocate the success-based fees pursuant to revproc_2011_29 taxpayer self-prepared its original return for its taxable_year return reflecting a deduction of seventy percent of its success-based fees as allocable to activities that do not facilitate the transaction and reflecting capitalization of thirty percent as allocable to activities that facilitate the transaction however taxpayer and director who oversees tax compliance for taxpayer inadvertently failed to attach the statement required by sec_4 or notice the absence of the statement when taxpayer filed its return electronically with the internal_revenue_service service taxpayer also engaged d to review and sign the return as preparer nonetheless d failed to include or notice the absence of the statement before taxpayer timely filed its return electronically on date in the second tax_year immediately following the taxable_year taxpayer made another acquisition involving success-based fees taxpayer engaged d to perform a review of the transaction costs incurred in the acquisition director and d discussed making the election for success-based fees incurred in the acquisition pursuant to revproc_2011_29 as taxpayer did for taxable_year in the course of this discussion director inquired with d about the election statement for taxable_year and d discovered that the election statement had not been included with the return d then advised director of the procedures under sec_301_9100-1 and sec_301_9100-3 to obtain an extension of time to attach the required statement to the return shortly after taxpayer filed this private_letter_ruling requesting an extension of time to add the required statement under sec_4 of revproc_2011_29 to its return law analysis sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 plr-126710-18 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 in general an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount_paid that is contingent on the successful closing of a transaction described in sec_1 a - a success-based_fee is presumed to facilitate the transaction a taxpayer may rebut this presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction a taxpayer’s method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate a transaction is a method_of_accounting under sec_446 see section dollar_figure of revproc_2011_29 revproc_2011_29 provides a safe_harbor election for taxpayers that pay or incur success-based fees for services performed in the process of investigating or otherwise pursuing a covered transaction described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat seventy percent of the success-based_fee as an amount that does not facilitate the transaction and may be deducted and the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 provides that the service will not challenge a taxpayer’s allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer satisfies three requirements first the taxpayer must treat seventy percent of the amount of the success-based_fee as an amount that does not facilitate the transaction second the taxpayer must capitalize the remaining amount of the success- based fee as an amount which does facilitate the transaction third the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred this statement must a state that the taxpayer is electing the safe_harbor b identify the transaction and c state the success-based_fee amounts deducted and capitalized it is the third requirement that taxpayer requests permission to accomplish with this ruling_request taxpayer requests permission to amend its return by attaching to it the completed statement required by sec_4 of revproc_2011_29 sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation plr-126710-18 published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i ii iii iv v requests relief before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return at issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be deemed to have acted reasonably and in good_faith if the taxpayer i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief sec_301_9100-3 provides that an extension of time to make a regulatory election will be granted only when the interests of the government are not prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 plr-126710-18 the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 sec_301_9100-3 provides special rules for accounting_method regulatory elections the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested i ii iii iv is subject_to the procedure set forth in sec_1_446-1 of this chapter requiring advance written consent of the commissioner requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year in which the election should have been made would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination an appeals_office or a federal court and the change would provide a more favorable method or more favorable terms and conditions than if the change were made as part of an examination or provides a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year the election taxpayer wants to make is a regulatory election as defined in sec_301 b because the due_date of the election is prescribed in sec_1_263_a_-5 of the income_tax regulations the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election conclusion based solely on the information provided and representations made we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government accordingly taxpayer has met the requirements of sec_301_9100-1 and sec_301_9100-3 taxpayer is granted an extension of sixty days from the date of this ruling to amend its return to attach the statement required under sec_4 of revproc_2011_29 the statement must set forth that taxpayer is electing the safe_harbor treatment for success- based fees identify the transaction and set forth the amount of the success-based fees that are deducted and capitalized for taxable_year the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by plr-126710-18 an appropriate party although this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as expressly set forth herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether taxpayer properly included the correct costs as success-based fees subject_to the retroactive election or whether taxpayer’s transaction was within the scope of revproc_2011_29 a copy of this ruling should be attached to taxpayer’s federal tax returns for the tax years affected alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their returns that provides the date and control number of the letter_ruling enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code this ruling is directed only to taxpayer that is requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the provisions of the power_of_attorney currently on file with this office we are sending a copy of this letter_ruling to your two authorized representatives ------------------------------------------------------- we are also sending a copy of this letter to the appropriate operating division director sincerely norma c rotunno chief branch office of associate chief_counsel income_tax accounting division enclosure copy for sec_6110 purposes cc
